 In theMatter ofUARCO,INCORPORATED,EMPLOYERandINTERNA-TIONAL PRINTING PRESSMENAND ASSIST ANT'S UNION OF NORTRAMERICA, A. F. L., PETITIONERCase No. 2-R-7443.-Decided June 25,1947Mr. Thomas E. Kuldoo,of Chicago, Ill., for the Employer.Frank Seheiner, by Miss Mildred Roth,of New York City, for thePetitioner.Mr. Morton B. Spero,ofcounsel tothe Board.DECISIONANDDIRECTION OF _ ELECTIONSUpon a petition duly filed, hearing in this case was held at NewYork City, on February 7, 1947, before James C. Paradise, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERUarco, Incorporated, is an Illinois corporation engaged in the man-ufacture and sale of autographic registers, the forms used in suchregisters, and continuous forms.The Employer maintains manu-facturing plants and sales offices in various cities throughout the UnitedStates.During the past year, the Employer purchased for use in itsoperations, raw materials worth approximately $1,000,000, of whichamount about 90 percent represented materials shipped to the Em-ployer's plants and offices from points outside the States in whichsuch plants and offices are located.During the same period, the Em-ployer sold in excess of $1,000,000 worth of -finished products, ofwhich about 75 percent represented shipments to purchasers locatedoutside the States in which the Employer's plants and offices werelocated.74 N. L. R. B, No. 66.385 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITThe Employer's sales force is separated into two categories : contin-uous forms salesmen and autographic register salesmen.Continuousforms salesmen sell specially designed and printed business forms, man-ufactured in continuous strips, imposed one upon the other, and foldedinto packs for use in various office machines.Registersalesmen sellautographic registers and the forms used therein 1Autographic reg-isters are manually operated business machines which are "loaded"with folded packs of perforated forms, and which serve to give theuser a designated number of copies of sales slips or similar types offorms.For sales purposes, the Employer has divided the United States intonine separate register districts, of which only Register Districts 1and 6 are involved herein, and into five continuous forms districts, ofwhich only the New York City and Newark, New Jersey, districtsare involved herein.Register District 1, with its main office in NewYork City, is composed of the New England States, Metropolitan NewYork, Eastern New York State, and Hoboken and Jersey City, NewJersey.Register District 6, with its main office in Philadelphia, iscomposed of the Commonwealth of Pennsylvania, the District of Co-lumbia, the States of Delaware, Maryland, and New Jersey (exceptingHoboken and Jersey City), and a part of the State of West Virginia.The New York City continuous forms office 2 serves New York City,'Register salesmen are also permitted to sell continuous forms,2The New York City register salesmen, and the New York City continuous forms sales-men are housed in the same office spaceHowever, the authority of both the registermanages and the continuous foams manager is limited to the salesmen in his particularfield 0UARCO, INCORPORATED387Westchester, and Long Island. The Newark, New Jersey, continuousforms office serves all of New Jersey north of Trenton.There has been no past bargaining history affecting any of theseoperations.The Petitioner seeks a unit composed of all continuous forms sales-men located at the Employer's New York City and Newark, NewJersey, continuous forms offices, respectively, and those register sales-men who headquarter at the Employer's New York City register office,as well as those register salesmen who headquarter at the Employer'sNewark, New Jersey, continuous forms office, or report their salesof continuous forms to the manager of that office.The Employertakes the position that the requested unit is too limited in scope, andcontends that the Board should find appropriate a unit composed ofall its salesmen in its "Eastern Division." 3The proposed unit is, in our opinion, open to the serious objectionthat it constitutes an arbitrary grouping of employees.Thus, therecord reveals that the working conditions throughout these registerdistricts and continuous forms districts are uniform, and that theduties and functions of all the Employer's salesmen, whether con-tinuous forms or register salesmen, are substantially the same.Peti-tioner would, however, group for collective bargaining purposes all3 continuous forms salesmen in the Newark, New Jersey, continuousforms office, and all 12 continuous forms salesmen in the New YorkCity continuous forms office, together with some, but not all, theregister salesmen in Register Districts 1 and 6.As to the register sales-men, the Petitioner requests only -11 of the 22 register salesmen underthe supervision of the manager of Register District 1, and only 5 ofthe 23 register salesmen tinder the supervision of the manager ofRegister District 6.The 11 requested register salesmen of RegisterDistrict l all headquarter in the New York City office. The 5 requestedregister salesmen of Register District 6 include the 2 register salesmen\ ho use the Newark continuous forms office as their headquarters,and 3 other register salesmen who merely report their sales of con-tinuous forms to the Newark office, and are subject to the supervisionof its manager with respect to this business 4While the remainingregister salesmen who are not headquartered in the district offices,'The Employers "Eastern Division" was formed within the week in which the hearingwas heldGeographically, it is composed of Register Districts 1 and 6, but the authorityof the Eastern Division sales manager extends to both register salesmen and continuousforms salesmenThe Employer has had a "western Division" for ninny yeais, composedof all salesmen west of Denver, Colorado.4These latter three register salesmen headquarter in New Brunswick, Elizabeth, andPaterson,New Jersey, respectively. Inasmuch as register salesmen are primairly con-cerned with the sale of autographic registers and the forms used therein, the continuousforms sold by these latter three register salesmen and reported to the Newark continuousforms manager amounts to only a small percentage of their total sales. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDand are sought to be excluded, rarely visit these offices, the recordreveals that they mail reports twice weekly thereto, and that it isthe practice of the district managers to visit these salesmen periodi-cally.Thus, it is clear that the Petitioner's unit would not adhere to anyadministrative lines established by the Employer.Nor would itfollow lines of supervision; it would effect a separation of employeeswho perform similar tasks, and who have interests in common.We are mindful that the Petitioner relies, in support of its unitposition, on the facts that (1) there is in existence a group of salesmenknown as the North Jersey Register Association; 5 (2) the Employer'svice president in charge of sales has, many times in the past, and, asrecently as November 1946, called a business meeting for all registerand continuous forms salesmen located at the Employer's New YorkCity and Newark offices; and (3) the requested unit conforms to theextent of the Petitioner's organizational efforts.However, as to thefirst contention, we note that, apart from other considerations, theAssociation is composed entirely of register salesmen, whereas therequested unit also includes continuous forms salesmen.As to thesecond contention relating to the meetings called by the vice presidentin charge of sales, there is no clear showing in the record that thegroup which gathered on these occasions either coincides with, orwas limited to, the employees included in the requested unit; ratherdoes it appear that these meetings were generally business policy meet-ings open to any of the Employer's salesmen who happened to be inthe area at the time.' And, as to the 'contention that the unit conformsto the extent of the Petitioner's organizaion, it is well establishedthat the Board has never invoked the extent of organization principleso as to find as appropriate an arbitrary grouping of employees, asis the case here.Accordingly, we perceive no basis for directing au election in therequested unit.However, we are satisfied on the basis of the entirerecord that the employees sought herein may be bargained for col-lectively if two units instead of one unit are established, and if someof the employees presently sought to be excluded are embraced in thesebargaining groups.We rely on the fact that the Employer has estab-lished administrative groupings of its register salesmen along districtlines; that it has also established its continuous forms salesmen indistricts which are considerably smaller in size, with the result thateach register district involved herein encompasses one or more con-tinuous forms districts; and, that the Employer and the PetitionerIt is not claimedthat this associationisa labor organization,itmerely affords itsmembers a monthlyopportunityto exchange business information and social pleasantries. UARCO, INCORPORATED389agree that register salesmen and continuous forms salesmen shouldnot be separated for the purposes of collective bargaining, a positionto which we also subscribe.There would thus appear to be no obstacleto grouping these employees in accordance with the boundary linesfixed by the register districts.We therefore conclude that all theregister and continuous forms salesmen within the boundaries fixedby the Employer's Register District 1 and 6, respectively, may func-tion together for the purposes of collective bargaining.In accordance with the foregoing conclusions, we find that thefollowing groups of employees of the Employer constitute separateunits appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:1.All the Employer's register and continuous forms salesmen withinthe present boundaries of the Employer's Register District 1.2.All the Employer's register and continuous forms salesmen withinthe present boundaries of the Employer's Register District 6.DIRECTION OF ELECTIONS 6As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Uarco Incorporated, Chicago,Illinois, separate elections by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) clays from the date of thisDirection, under the direction and snpervislon of the Regional Directorfor the Second Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the units found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been discharged,for cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented' by International Printing Pressmen and Assistant's Union ofNorth America, A. F. L., for the purposes of collective bargaining.U If the Petitioner does not wish to participate in the elections directed herein, it maywithdraw from either or both of these elections,upon notice to the Regional Director inwilting,within ten(10) days from the dateof theDirection of Elections herein